 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        DONALD VARNEY AND MARIA                              CASE NO. C18-5105 RJB
11      VARNEY, husband and wife,
                                                             ORDER GRANTING DEFENDANT
12                                 Plaintiffs,               CROSBY VALVE, LLC’S MOTION
                   v.                                        FOR SUMMARY JUDGMENT
13
        AIR & LIQUID SYSTEMS
14      CORPORATION; et al.,
15                                 Defendants.

16
            This matter comes before the Court on Defendant Crosby Valve, LLC’s (“Crosby”)
17
     Motion for Summary Judgment. Dkt. 281. The Court is familiar with the records and files herein
18
     and all documents filed in support of in opposition to the motion.
19
            For the reasons stated below, Crosby’s Motion for Summary Judgment (Dkt. 281) should
20
     be granted.
21

22

23

24


     ORDER GRANTING DEFENDANT CROSBY VALVE, LLC’S MOTION FOR SUMMARY JUDGMENT - 1
 1                                         I.      BACKGROUND

 2           The above-entitled action was commenced in Pierce County Superior Court on February

 3   2, 2018. Dkt. 1, at 2. Notice of removal from the state court was filed with this Court on

 4   February 12, 2018. Dkt. 1.

 5           In the operative complaint, Plaintiffs allege that Plaintiff Donald Varney (“Mr. Varney”),

 6   now deceased, was exposed to asbestos while working as a marine machinist at the Puget Sound

 7   Naval Shipyard and Hunter’s Point Naval Shipyard, and through personal automotive exposure

 8   and from his father’s automotive exposure. Dkt. 342, at 5. “Plaintiffs claim liability based upon

 9   the theories of product liability, including not but limited to negligence, strict product liability

10   …, conspiracy, premises liability, the former RCW 49.16.030, and any other applicable theory of

11   liability, including, if applicable, RCW 7.72 et seq.” Dkt. 342, at 5; see generally § II(D), infra.

12           Mr. Varney passed away from mesothelioma on February 8, 2018 (Dkt. 220-1), before

13   being deposed. Dkt. 245-2. On December 7, 2018, one day before his passing, Mr. Varney

14   apparently signed an affidavit purportedly identifying several asbestos-containing materials that

15   he worked with and that were manufactured by various defendants, including Crosby Valve. Dkt.

16   342.

17           Dr. John Maddox, Plaintiffs’ causation expert in this matter, reviewed Mr. Varney’s

18   medical records and his aforementioned affidavit. Dkt. 309, at 4. Dr. Maddox, relying, in part, on

19   Mr. Varney’s affidavit, opined that Mr. Varney’s “lethal malignant pleural mesothelioma was

20   caused by his cumulative asbestos exposures to a variety of component exposures.” Dkt. 313-11,

21   at 4.

22           Numerous defendants, including Crosby, in their respective motions for summary

23   judgment and in additional briefs regarding the admissibility of Mr. Varney’s affidavit and Dr.

24


     ORDER GRANTING DEFENDANT CROSBY VALVE, LLC’S MOTION FOR SUMMARY JUDGMENT - 2
 1   Maddox’s opinion, argued that the affidavit, and Dr. Maddox’s opinion relying thereon, were

 2   inadmissible as evidence. See, e.g., Dkts. 217; 219; 237; 257; 281; 285; 363; 378; 380; 382; and

 3   384.

 4           The Court invited additional briefing regarding the admissibility of Mr. Varney’s

 5   affidavit and Dr. Maddox’s opinion. Dkt. 255. Upon review of the additional briefing, the Court

 6   ordered that an evidentiary hearing be held to determine the admissibility of the affidavit and

 7   opinion. Dkt. 300. After a mini-trial lasting more than two days, the Court held that the affidavit

 8   and opinion are inadmissible as evidence in regard to summary judgment motions and at trial.

 9   Dkt. 361, at 1.

10           Crosby argues that, because the affidavit and opinion are inadmissible, pursuant to FRCP

11   56, Plaintiffs have “no admissible evidence Mr. Varney inhaled asbestos from a Crosby valve,

12   and [] there is insufficient evidence asbestos from a Crosby Valve was a proximate cause of Mr.

13   Varney’s mesothelioma.” Dkts. 281, at 1; and 351.

14                                           II.     DISCUSSION

15       A. SUMMARY JUDGMENT STANDARD

16           Summary judgment is proper only if the pleadings, the discovery and disclosure materials

17   on file, and any affidavits show that there is no genuine issue as to any material fact and that the

18   movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c). The moving party is

19   entitled to judgment as a matter of law when the nonmoving party fails to make a sufficient

20   showing on an essential element of a claim in the case on which the nonmoving party has the

21   burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1985). There is no genuine issue of

22   fact for trial where the record, taken as a whole, could not lead a rational trier of fact to find for

23   the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586

24


     ORDER GRANTING DEFENDANT CROSBY VALVE, LLC’S MOTION FOR SUMMARY JUDGMENT - 3
 1   (1986) (nonmoving party must present specific, significant probative evidence, not simply “some

 2   metaphysical doubt.”). See also Fed. R. Civ. P. 56(d). Conversely, a genuine dispute over a

 3   material fact exists if there is sufficient evidence supporting the claimed factual dispute,

 4   requiring a judge or jury to resolve the differing versions of the truth. Anderson v. Liberty Lobby,

 5   Inc., 477 U.S. 242, 253 (1986); T.W. Elec. Service Inc. v. Pacific Electrical Contractors

 6   Association, 809 F.2d 626, 630 (9th Cir. 1987).

 7          The determination of the existence of a material fact is often a close question. The court

 8   must consider the substantive evidentiary burden that the nonmoving party must meet at trial –

 9   e.g., a preponderance of the evidence in most civil cases. Anderson, 477 U.S. at 254, T.W. Elect.

10   Service Inc., 809 F.2d at 630. The court must resolve any factual issues of controversy in favor

11   of the nonmoving party only when the facts specifically attested by that party contradict facts

12   specifically attested by the moving party. The nonmoving party may not merely state that it will

13   discredit the moving party’s evidence at trial, in the hopes that evidence can be developed at trial

14   to support the claim. T.W. Elect. Service Inc., 809 F.2d at 630 (relying on Anderson, supra).

15   Conclusory, non-specific statements in affidavits are not sufficient, and “missing facts” will not

16   be “presumed.” Lujan v. National Wildlife Federation, 497 U.S. 871, 888–89 (1990).

17      B. WASHINGTON STATE SUBSTANTIVE LAW APPLIES

18          Under the rule of Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938), federal courts sitting in

19   diversity jurisdiction apply state substantive law and federal procedural law. Gasperini v. Center

20   for Humanities, Inc., 518 U.S. 415, 427 (1996).

21

22

23

24


     ORDER GRANTING DEFENDANT CROSBY VALVE, LLC’S MOTION FOR SUMMARY JUDGMENT - 4
 1       C. SUMMARY JUDGMENT ANALYSIS

 2           1. Washington Products Liability Standard

 3           “Generally, under traditional product liability theory, the plaintiff must establish a

 4   reasonable connection between the injury, the product causing the injury, and the manufacturer of

 5   that product. In order to have a cause of action, the plaintiff must identify the particular

 6   manufacturer of the product that caused the injury.” Lockwood v. AC & S, Inc., 109 Wn.2d 235,

 7   245–47 (1987) (quoting Martin v. Abbott Laboratories, 102 Wn.2d 581, 590 (1984)).

 8                   Because of the long latency period of asbestosis, the plaintiff's
                     ability to recall specific brands by the time he brings an action will
 9                   be seriously impaired. A plaintiff who did not work directly with
                     the asbestos products would have further difficulties in personally
10                   identifying the manufacturers of such products. The problems of
                     identification are even greater when the plaintiff has been exposed
11                   at more than one job site and to more than one manufacturer's
                     product. [] Hence, instead of personally identifying the
12                   manufacturers of asbestos products to which he was exposed, a
                     plaintiff may rely on the testimony of witnesses who identify
13                   manufacturers of asbestos products which were then present at his
                     workplace.
14
     Id. (citations omitted).
15
             Lockwood prescribes several factors for courts to consider when “determining if there is
16
     sufficient evidence for a jury to find that causation has been established”:
17
         1. Plaintiff’s proximity to an asbestos product when the exposure occurred;
18
         2. The expanse of the work site where asbestos fibers were released;
19
         3. The extent of time plaintiff was exposed to the product;
20
         4. The types of asbestos products to which plaintiff was exposed;
21
         5. The ways in which such products were handled and used;
22
         6. The tendency of such products to release asbestos fibers into the air depending on their
23
             form and the methods in which they were handled; and
24


     ORDER GRANTING DEFENDANT CROSBY VALVE, LLC’S MOTION FOR SUMMARY JUDGMENT - 5
 1       7. Other potential sources of the plaintiff’s injury.

 2   Id. at 248–49.

 3            2. Washington Products Liability Analysis

 4            Plaintiffs have not offered evidence admissible for summary judgment establishing a

 5   reasonable connection between Mr. Varney’s mesothelioma, products manufactured by Crosby,

 6   and Crosby itself. Plaintiffs have pointed to historical evidence showing that Crosby

 7   manufactured, sold, and supplied asbestos-containing valves. Dkt. 336, at 3. However, crucially,

 8   Plaintiffs have not offered admissible evidence showing, even viewed in a light most favorable

 9   to Plaintiffs, that Crosby or products that it manufactured caused, or a were a substantial factor

10   that caused, Mr. Varney’s mesothelioma.

11            Plaintiffs apparently sought to use Mr. Varney’s affidavit and Dr. Maddox’s report to

12   establish causation and a reasonable connection between Mr. Varney’s mesothelioma, Crosby’s

13   products, and Crosby itself. Indeed, Plaintiffs’ claims against Crosby depended on Mr. Varney’s

14   affidavit:

15                     Mr. Varney’s testimony via his dying declaration along with
                       testimony and evidence demonstrating Crosby’s use of asbestos in
16                     manufacturing the packing and gaskets that it shipped to the Navy
                       … is significant and a reasonable jury could conclude from this
17                     evidence that Mr. Varney’s exposure to asbestos attributable to
                       Crosby is a substantial factor in causing his mesothelioma and
18                     subsequent death.

19   Dkt. 336, at 21.

20            However, pursuant to FRCP 56,1 numerous defendants, including Crosby, note correctly

21   that Mr. Varney’s affidavit and Dr. Maddox’s opinion are inadmissible as evidence in regard to

22

23
     1
      “A party may object that the material cited to support or dispute a fact cannot be presented in a form that would be
     admissible in evidence.” Fed. R. Civ. P. 56(c)(2).
24


     ORDER GRANTING DEFENDANT CROSBY VALVE, LLC’S MOTION FOR SUMMARY JUDGMENT - 6
 1   summary judgment. See, e.g., Dkts. 217; 219; 237; 257; 281; 285; 351; 363; 378; 380; 382; and

 2   384; see generally Dkt. 361. In the absence of Mr. Varney’s affidavit and Dr. Maddox’s opinion

 3   as evidence in regard to summary judgment, and in consideration of the Lockwood factors above,

 4   there is nothing the Court can use to determine whether there is sufficient evidence for a jury to

 5   find that causation—a necessary element of Plaintiffs’ claim—has been established.

 6          Therefore, the Court should grant Crosby’s Motion for Summary Judgment (Dkt. 281)

 7   and dismiss Crosby from this case.

 8      D. OTHER POSSIBLE CLAIMS

 9          The operative complaint’s causes of action are vague. See Dkt. 342, at 5 (“Plaintiffs

10   claim liability based upon the theories of product liability, including not but limited to

11   negligence, strict product liability …, conspiracy, premises liability, the former RCW 49.16.030,

12   and any other applicable theory of liability, including, if applicable, RCW 7.72 et seq.”). Many

13   theories or claims can be gleaned therefrom, but, in response to Crosby’s Motion for Summary

14   Judgment, Plaintiffs limit their discussion of claims and theories to just Washington products

15   liability. See Dkt. 336, at 20–21. In this order, the Court has done the same. See § (II)(C), supra.

16          Plaintiffs’ vague complaint and limited discussion are problematic. For example, in

17   Defendant Warren Pumps, LLC’s (“Warren”) Motion for Summary Judgment, filed on April 24,

18   2019, and noted for May 17, 2019, Warren appears to couch its arguments principally in

19   maritime law. See Dkt. 378. Warren appears to discuss Washington products liability law only as

20   an alternative theory of the Plaintiffs. See Dkt. 378. Plaintiffs have not yet responded to Warren’s

21   Motion for Summary Judgment.

22          In the instant motion, Crosby’s discussion appears limited to Washington products

23   liability, causation, and Lockwood. Dkt. 281, at 6–8. Indeed, with the exception of Warren, the

24


     ORDER GRANTING DEFENDANT CROSBY VALVE, LLC’S MOTION FOR SUMMARY JUDGMENT - 7
 1   defendants moving for summary judgment’s arguments appear couched in Washington products

 2   liability, focusing primarily on the Lockwood factors above.

 3          Regardless, causation is an essential element under either Washington products liability

 4   or maritime-based tort law (see, e.g., Lockwood, 109 Wn.2d 235; Lindstrom v. A-C Product

 5   Liability Trust, 424 F.3d 488, 492 (6th Cir. 2005)), and Plaintiffs have not offered evidence

 6   showing that causation has been established. See § II(c)(2), supra.

 7      E. ADDITIONAL COMMENTARY

 8          The Court’s order here is a sad one. Mr. Varney passed away from mesothelioma, likely

 9   as a result of his work at the shipyards. Given the circumstances of his passing, it appears that

10   there is no evidence to support a claim available against the industry in which Mr. Varney

11   worked. The Court cannot find causation without evidence, and there is none here, under the

12   Federal Rules of Evidence.

13                                             III.   ORDER

14          Therefore, it is hereby ORDERED that:

15              •   Crosby’s Motion for Summary Judgment (Dkt. 281) is GRANTED; and

16              •   Crosby is DISMISSED from the case.

17          IT IS SO ORDERED.

18          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

19   to any party appearing pro se at said party’s last known address.

20          Dated this 6th day of May, 2019.

21

22
                                           A
                                           ROBERT J. BRYAN
23                                         United States District Judge

24


     ORDER GRANTING DEFENDANT CROSBY VALVE, LLC’S MOTION FOR SUMMARY JUDGMENT - 8
